DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “an arrangement of the first and second parallel windings in at least one phase belt (60), as viewed in an order of proximity to the phase belt center, is such that the first and second parallel windings are arranged in an order of the second, first, second, first, first, second, first, second, first, second, second, and first parallel windings as the top coils (20) or the bottom coils (30), and the first and second parallel windings are arranged in an order of the first, second, second, first, second, first, first, second , first, second, second, and first parallel windings as the other bottom coils (30) connected to the abovementioned top coils (20) or the other top coils (20) connected to the abovementioned bottom coils (30)”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image1.png
    419
    549
    media_image1.png
    Greyscale

Closest prior art Yoshida et al. (US 10,090,722) discloses top coils in the order of 2, 1, 2, 1, 1, 2, 1, 2, 1, 2, 2, 1 from the center (9) but fails to disclose bottom coils in the order of 1, 2, 2, 1, 2, 1, 1, 2, 1, 2, 2, 1.

    PNG
    media_image2.png
    309
    490
    media_image2.png
    Greyscale

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834